Citation Nr: 0720814	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-30 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from June 1961 to June 1964 
and from March 1965 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision that 
granted service connection and a 10 percent rating for PTSD, 
effective April 24, 2001.  In September 2006, the veteran 
testified at Travel Board hearing at the RO.  


FINDINGS OF FACT

Since the effective date of service connection on April 24, 
2001, the veteran's PTSD has been manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to various symptoms.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD have been met 
continuously since service connection for that disorder 
became effective on April 24, 2001.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in January 2002, June 2003 and September 2004 
letters, the RO provided notice as to the evidence necessary 
to substantiate the claim for service connection, including 
the need to submit current evidence.  Following the grant of 
service connection, in a June 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  The case was thereafter readjudicated in 
August 2005.  A March 2006 letter advised the veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records, post-service 
private and VA treatment records, VA examination reports, and 
lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
personnel and medical records; post-service private and VA 
treatment records; VA examination reports; lay statements; 
and hearing testimony.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet.App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

A 10 percent rating is warranted for PTSD where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.

The RO has assigned a 10 percent rating for PTSD, effective 
April 24, 2001 (the effective date of service connection).  

Private and VA treatment records dated from February 2001 to 
February 2002 show that the veteran was treated for disorders 
including PTSD.  

A January 2002 treatment report from a private social worker 
indicated diagnoses including PTSD, chronic; depression, 
chronic, recurrent, secondary to PTSD; and a personality 
disorder, not otherwise specified.  It was noted that the 
present year GAF score was 35 and the past year GAF score was 
50.  The social worker commented that the veteran was unable 
to tolerate authority or to work cooperatively with co-
workers and that he would become extremely angry and avoid 
them to keep from losing control.  The social worker reported 
that the veteran had no social life, that he would isolate 
himself, and that he belonged to no organizations.  It was 
noted that the veteran's mood changes scared those close to 
him.  The social worker indicated that the veteran's 
prognosis for improvement was poor due to the rigidity of his 
symptoms.  

A February 2002 private statement from W. E. Coopwood, M.D., 
indicated that the veteran described remarkable changes in 
his personality after his completion of his second military 
tour of duty.  It was noted that the veteran described being 
exceptionally irritable and exhibiting explosive temperaments 
even under minor provocation.  The veteran reported an 
incident in which he nearly killed his brother and another 
one in which he was startled by his wife rummaging around in 
her clothes closet and his first reaction was to grab his 
shotgun.  The veteran stated that he had an inability to 
tolerate arguments and an inability to tolerate supervision 
with the latter feature notable in his ten years or more of 
working at an Army depot.  It was noted that the veteran 
retired from that job in 1981.  Dr. Coopwood indicated that 
the veteran described some avoidant features to his post-
military combat tour of duty that featured social isolation 
from family and former friends.  Dr. Coopwood stated that the 
veteran reported experiencing some hyper-arousal symptoms 
that featured being easily startled by explosive-type noises.  
It was noted that the veteran was most often hyper-alert and 
reactive to stimuli and that he had recurrence of intrusive 
memories of combat-related experiences especially related to 
civilian and military personnel who were severe injured or 
killed in actions in which he was involved.  Dr. Coopwood 
reported that the veteran described significant sleep 
disturbances and nightmares about such incidents.  Dr. 
Coopwood indicated that the veteran's mental status 
assessment revealed him to be a tall and obese male who 
appeared to be his stated age.  It was noted that the veteran 
exhibited a more or less taciturn temperament.  The 
impression was PTSD.  A GAF score of 40 was assigned.  

A July 2003 VA psychiatric examination report noted that the 
veteran was initially rather grumpy, glum, unpleasant, and 
insisted upon his chair not having its back to the door.  It 
was reported that after a few minutes of talking, the 
veteran's affect, mood, and behavior dramatically changed to 
include folksy humor and that it remained that way for the 
rest of the examination contact.  The veteran indicated that 
he had been seen in group counseling, but that he was 
irregular in attendance.  It was noted that the veteran was 
an ordained, but never pastorally practicing, Baptist 
minister.  The veteran reported that being close to the 
windows would bother him because it exposed him too much to 
the world.  He also complained of sleep difficulties, being 
scared by firecrackers, angering easily, and having a quick 
startle response.  He noted that since 9/11, his vigilance 
had increased to the point that his wife reportedly 
discouraged him from watching television.  The veteran 
indicated that he was disabled from a job injury and that he 
had not worked in twenty-one years.  He reported that he drew 
medical disability retirement benefits for a hurt leg from an 
Army Depot.  The veteran reported that he had been married 
for two years and that it was his second marriage.  He stated 
that his first marriage lasted about three years and ended 
after he confronted his wife with a shotgun when he felt 
threatened by her.  He also noted that he came close to 
shooting his brother.  The veteran reported that he had a son 
and daughter from a non-marital relationship.  It was noted 
that although the veteran implied that he would never hurt 
himself, but that he sometimes wondered what was the reason 
for it all, especially when he felt someone was messing with 
his life.  

The examiner reported that the veteran's mental status was 
within normal limits.  The examiner stated that the veteran's 
reasoning processes were a little deficient, but that his 
abstracting abilities were quite good.  It was noted that the 
veteran's admitted auditory and visual hallucinations seemed 
more akin to flashbacks and déjà vu experiences.  The 
examiner stated that from the clinical interview, mental 
status examination, review of medical records and claims 
file, and administration of the TSI, the veteran did present 
with a diagnosis of PTSD.  The examiner commented that the 
PTSD was considered mild and possibly with remitting 
features.  The examiner stated that he could find nothing in 
the veteran's records to indicate that the PTSD was directly 
service related.  It was noted that the veteran was a good 
verbal presenter and that he could imply more than history 
might corroborate.  The examiner remarked that the veteran 
was also capable of omitting traumas unassociated with actual 
history.  The diagnoses were PTSD, mild, and not directly 
service-connected, and personality disorder, not otherwise 
specified.  A GAF score of 70 was assigned.  

VA treatment records dated from October 2003 to February 2004 
show that the veteran was treated for PTSD.  The treatment 
entries related diagnoses including history of PTSD, mild, 
and GAF scores of 60.

An April 2004 private treatment report from C. W. Jenkins, 
M.D., noted that since his return from active duty in 
Vietnam, the veteran had suffered sleep disturbances, 
nightmares, recurrent thoughts, withdrawal to the point of 
what he described as catatonia, decreased interest, 
irritability, agitation, and sensitivity to loud noises.  Dr. 
Jenkins indicated that the veteran's dress and grooming were 
informal, but appropriate.  Dr. Jenkins stated that the 
veteran's speech was articulate and that his thoughts were 
orderly.  It was noted that there was no evidence of current 
well-formed hallucinations, delusions, or paranoia.  Dr. 
Jenkins reported that the veteran's affect was blunted and 
that he was alert and oriented to person, place, and time.  
Dr. Jenkins indicated that the veteran's memory and intellect 
seemed well-preserved.  The diagnosis was PTSD.  A GAF score 
of 35 was assigned.  Dr. Jenkins commented that the veteran 
suffered from PTSD which could be related directly to combat 
experiences in Vietnam.  Dr. Jenkins remarked that the 
veteran's difficulties had produced considerable pain and 
suffering and impaired functioning.  

VA treatment records dated from May 2004 to October 2004 show 
treatment for PTSD.  The diagnoses were history of PTSD, 
mild, and the GAF scores were 50.  

The most recent November 2004 VA psychiatric examination 
report noted that the veteran's claims folder had been 
reviewed.  It was reported that the veteran was married and 
that he had been on medical retirement since 1981 due to a 
knee injury at work.  The veteran indicated that he was 
formerly employed as a small engine repair mechanic.  He 
stated that he had problems sleeping along with frequent 
nightmares for many years.  It was noted that the veteran 
described such nightmares as re-experiencing things that 
happened to him in Vietnam.  The veteran indicated that he 
had been seen for his problem at a VA facility and that he 
was treated with medications.  He reported that the 
medications had been marginally effective and that he 
continued to suffer from sweats at night, multiple 
awakenings, and episodes of paranoia if people walked up 
behind him.  The veteran stated that such had led to some 
degree of social impairment as he had been a pastor, but that 
he had to give it up.  He stated that he was still active in 
church.  It was noted that in addition to the veteran's work 
as a small engine repairman, he had also served as a pastor 
for several congregations until about two years earlier.  It 
was also reported that the veteran had been married twice, 
the first time from 1988 through 1991, and the second from 
2001 to the present.  The veteran indicated that he had 
several grown children from other relationships.  

The examiner reported that the veteran was alert, well-
groomed, and quite obese.  The examiner stated that although 
the veteran was attentive initially, he seemed to almost nod 
off on a couple occasions as the interview progressed.  It 
was noted that in general, the veteran's mood was friendly, 
engaging, very animated, and articulate.  The examiner stated 
that the veteran became somewhat more serious when describing 
his experiences in Vietnam, but that he never showed any 
signs of significant psychological distress during the 
interview.  The examiner indicated that the veteran's mood 
was euthymic and that his affect was quite appropriate.  It 
was noted that the veteran reported that he had decreased 
sleep, decreased energy, decreased appetite, poor 
concentration, decreased memory, and some loss of interest 
over the past couple of years.  The examiner noted that the 
veteran described some feelings of hopelessness, but that he 
denied suicidal ideation, suicidal intentions, or previous 
suicidal behavior.  It was reported that the veteran's speech 
was slightly halting at times, but that it was quite logical 
with no loose associations noted.  The examiner stated that 
the veteran did describe some intrusive memories and emotions 
from his Vietnam experience and reported that such would 
happen on a more or less daily basis.  The examiner indicated 
that the veteran reported that sometimes he would see brief 
shadows, but that he really did not appear to have any 
history or present evidence of psychotic symptoms.  It was 
noted that the veteran stated that all his intrusive thoughts 
and memories grew worse during the television coverage of the 
war in Iraq.  The examiner reported that the veteran was 
oriented to date, day of week, place, and situation and that 
his spelling and calculations were good.  The examiner stated 
that the veteran appeared to have intact recent and remote 
recall, but that his immediate recall did show some slight 
decrease in that he only got two out of three objects in five 
minutes.  

The examiner indicated that based on the results of his 
evaluation and review of the available evidence, he was of 
the opinion that the veteran met the diagnostic criteria for 
possible PTSD, mild, and depressive disorder, not otherwise 
specified.  The GAF score was 61.  The examiner commented 
that in his opinion, the veteran did give a history 
consistent with PTSD, and that he did have exposure to events 
that could have triggered such condition.  The examiner 
stated, however, that the affect of the PTSD on the veteran's 
functioning over the years appeared to have been rather 
limited, and that he suspected that much of the veteran's 
present distress stemmed not from the previous exposure to 
combat, but rather from his possible sleep apnea.  The 
examiner noted that he suggested that the veteran contact his 
primary care provider right away and look into getting a 
consultation from respiratory therapy.  

In a January 2005 addendum, the examiner stated that based on 
his review of the available information and his interview 
with the veteran, he was of the opinion that he did have a 
diagnosis of PTSD.  The examiner remarked that the severity 
of the condition was mild and that most of the veteran's 
current impairment of function appeared to driven more from a 
depressive disorder which co-existed with the PTSD, but was 
not directly related to or caused by the condition.  

Other recent VA treatment records dated from December 2004 to 
April 2005 to show continuing treatment for PTSD.  The 
diagnoses were history of PTSD, mild, and history of 
depression disorder, not otherwise specified.  GAF scores of 
50 and 61 were reported.  

The medical evidence discussed above shows that the veteran 
has been on medical retirement since 1981 due to a knee 
injury and that he was formerly employed as a small engine 
repair mechanic.  He also served as a pastor for several 
congregations until approximately 2002.  The veteran has been 
married to his second wife since 2001.  The most recent 
November 2004 VA psychiatric examination report indicated a 
GAF score of 61, suggesting mild symptoms.  The examiner 
specifically indicated that the veteran's PTSD was mild.  In 
an August 2005 addendum, the examiner remarked that the 
severity of the veteran's PTSD was mild and that most of his 
current impairment of function appeared to be driven more 
from a depressive disorder which co-existed with the PTSD, 
but was not directly related to or caused by the condition.  
Other recent VA treatment records dated in 2004 and 2005 
included GAF scores of 60, suggesting moderate symptoms; GAF 
scores of 61, suggesting mild symptoms; and GAF scores of 50, 
suggesting serious social and industrial impairment (such as 
no friends or unable to hold a job).  A July 2003 VA 
psychiatric examination report indicated that the veteran's 
PTSD was mild and noted a GAF score of 70, suggesting mild 
symptoms.  

Viewing all the evidence, the Board finds that, continuously 
since the effective date of service connection on April 24, 
2001, there is a reasonable basis for finding that the 
veteran's PTSD is productive of symptomatology consistent 
which more nearly approximates the criteria for a 30 percent 
evaluation. 

The Board cannot conclude based on the psychiatric 
symptomatology that his PTSD alone is productive of 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
50 percent schedular rating.  For example, the veteran has 
not been shown to have such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; and impaired abstract 
thinking; disturbances of motivation or mood; due to his 
PTSD.  While there is some indication of social impairment, 
when evaluating the level of disability from a mental 
disorder the extent of social impairment should be 
considered, but the rating cannot be based solely on social 
impairment.  38 C.F.R. § 4.126 (2006). 

The Board observes that some private treatment reports 
indicated significantly lower GAF scores.  For example, an 
April 2004 treatment report from Dr. Jenkins and a January 
2002 social worker report related a GAF score of 35, and a 
February 2002 treatment report from Dr. Coopwood noted a GAF 
score of 40.  However, the objective symptomatology discussed 
in those reports does not support an evaluation in excess of 
30 percent.  Specifically, the January 2002 report noted the 
veteran was unable to tolerate authority or to work 
cooperatively with coworkers, has no friends and belongs to 
no organizations.  However, the evidence shows he has been 
unemployed since 1981 due to a work related injury, belongs 
to a church, and was a pastor for several congregations at 
one point.  Moreover, the reports from Dr. Jenkins and Dr. 
Coopwood noted present symptoms of social isolation, 
inability to tolerate argument or supervision, and sleep 
disturbance.  Similarly, the April 2004 report noted 
appropriate dress, articulate speech, orderly thoughts, full 
orientation, and well preserved memory and intellect.  Such 
findings correspond with the 30 percent evaluation being 
assigned.

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's PTSD has continuously been 30 percent disabling 
since April 24, 2001, when service connection became 
effective.

Thus, a higher rating to 30 percent, continuously since April 
24, 2001, for PTSD is granted.  The Board has considered the 
benefit-of-the-doubt rule in making the current decision.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

A higher rating of 30 percent, but not greater, is granted 
for PTSD, subject to the laws and regulations governing the 
disbursement of monetary benefits.  


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


